DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed January 19, 2021.

Specification (PREVIOUSLY PRESENTED)
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Drawings (PREVIOUSLY PRESENTED)
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interposer containing multiple conductive metal layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because there are no reference characters for the first and second surfaces of the interposer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show what exactly comprises the substrate (Does the substrate start at surface 114 or surface 112? The top of the bracket pointing toward 102 stops in the middle of surfaces 112 and 114.) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
Claims 26 and 48 are objected to because of the following informalities:  “contacts extending from a first surface” should have been through contacts extending from a first surface in lines 5-6 and 7, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-36 and 48-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wording of the new limitation “each of the through contacts continuous along a vertical axis from the first surface of the substrate to the opposing second surface of the substrate” is confusing and unclear.  Do you mean each of the through contacts is continuous along a vertical axis?

Claims 26 and 48 recite the limitation "the contacts" in lines 9 and 10, respectively; and "substrate contacts" in lines 12 and 13, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 
Claim 26-34 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0040548 A1) in view of Koey et al. (US 2016/0086930 A1).
In regard to claim 26, Kim et al. teach a microelectronic device, comprising:  a substrate 25 housing at least a first embedded die 40, the substrate 25 comprising, through contacts 26 extending from a first surface of the substrate 25 to an opposing second surface of the substrate 25, and contacts 26 extending from a first surface to the first embedded die 40; at least one surface die 30 retained above the first surface of the substrate 25, the surface die 30 electrically coupled to one or more of the contacts 26 of the substrate 25; and an interposer 10 retained proximate a second surface of the substrate 25, the interposer 140 having a first set of multiple interposer contacts UP on a first surface, the first set of multiple interposer contacts UP coupled to respective substrate contacts 26, the interposer 10 containing multiple conductive metal layers 14 redistributing contacts of the first set of multiple interposer contacts UP to respective locations (at LP) on an opposing second surface of the interposer 10 (Figure 1B, pages 1-8, paragraphs [0015]-[0082]).
In regard to claim 27, Kim et al. teach the substrate 25 comprising a single layer of transverse routing traces 26b (Figure 1B, pages 1-8, paragraphs [0015]-[0082]).
In regard to claim 28, Kim et al. teach the single layer of transverse routing traces 26b being proximate a surface of the substrate 25 (Figure 1B, pages 1-8, paragraphs [0015]-[0082]).

In regard to claim 30, Kim et al. teach the single layer of transverse routing traces 26b formed internal to the substrate 25 (Figure 1B, pages 1-8, paragraphs [0015]-[0082]).
In regard to claim 31, Kim et al. teach the first embedded die 40 being a bridge die (Figure 1B, pages 1-8, paragraphs [0015]-[0082]).
In regard to claim 32, Kim et al. teach the first embedded die 40 being an active die (Figure 1B, pages 1-8, paragraphs [0015]-[0082]). 
In regard to claim 34, Kim et al. teach the substrate 25 comprising a dielectric body 25a-d in which the embedded die 40 is retained (Figure 1B, pages 1-8, paragraphs [0015]-[0082]). 
In regard to claim 48, Kim et al. teach an electronic system, comprising:  a microelectronic device, comprising: a substrate 25 housing at least a first embedded die 40, the substrate 25 comprising, through contacts 26 extending from a first surface of the substrate 25 to an opposing second surface of the substrate 25, and contacts 26 extending from a first surface to the first embedded die 40; at least one surface die (30 left side) retained above the first surface of the substrate 25, the surface die (30 left side) electrically coupled to one or more of the contacts 26 of the substrate 26; and an interposer 10 retained proximate a second surface of the substrate 25, the interposer 10 having a first set of multiple interposer contacts UP on a first surface, the first set of multiple interposer contacts UP coupled to respective substrate contacts 26, the 
In regard to claim 49, Kim et al. teach the substrate 25 comprising a single layer of transverse routing traces 26b (Figure 1B, pages 1-8, paragraphs [0015]-[0082]).
However, Kim et al. fail to teach each of the through contacts continuous along a vertical axis from the first surface of the substrate to the opposing second surface of the substrate.
In regard to claim 1, Koey et al. teach each of the through contacts 112 continuous along a vertical axis from the first surface 24’ of the substrate 22’ to the opposing second surface 26’ of the substrate 22’ (Figure 13, pages 1-5, paragraphs [0013]-[0028]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microelectronic device structure as taught by Kim et al. with the microelectronic device having each of the through contacts continuous along a vertical axis from the first surface of the substrate to the opposing second surface of the substrate as taught by Koey et al. to improve device density (page 1, paragraph [0002]).
In regard to claim 33, Koey et al. teach a second embedded die 28(c)’ (Figure 13, pages 1-5, paragraphs [0013]-[0028]).


Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0040548 A1) and Koey et al. (US 2016/0086930 A1) as applied to claims 26-34 and 48-49 above, and further in view of Qian et al. (US 2020/0243448 A1).
Kim et al. and Koey et al. teach all mentioned in the rejection above.
However, Kim et al. Koey et al. fail to teach the dielectric body comprising a first portion extending beneath the embedded die, wherein the first portion has a first planarized surface proximate the embedded die.
In regard to claim 35, Qian et al. teach the dielectric body 106 comprising a first portion 102 extending beneath the embedded die 118, wherein the first portion 102 has a first planarized surface proximate the embedded die 118 (Figure 1G, pages 3-6, paragraphs [0024]-[0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microelectronic device structure as taught by Kim et al. and the microelectronic device having each of the through contacts continuous along a vertical axis from the first surface of the substrate to the opposing second surface of the substrate as taught by Koey et al. with the microelectronic device having a dielectric body comprising a first portion extending beneath the embedded die, wherein the first portion has a first planarized surface proximate the embedded die as taught by Qian et al. to provide a more direct path for power delivery (ABSTRACT).
In regard to claim 36, Qian et al. teach the first planarized surface 102 formed by (See Figure 1D, page 4, paragraph [0032]) grinding or chemical mechanical planarization (Figures 1A-1G, pages 3-6, paragraphs [0024]-[0038]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 26-36 and 48-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
PLEASE address every rejection and objection in the response to this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to microelectronic devices:
Alur et al. (US 10,020,262 B2)		Hutton et al. (US 9,106,229 B1)
Kim et al. (US 10,224,272 B2)		Kim et al. (US 10,916,514 B2)
Li (US 6,713,860 B2)			Manusharow et al. (US 8,901,748 B2)
Murayama et al. (US 8,026,576 B2)	Nakagawa et al. (US 2018/0374788 A1)
Nelson et al. (US 2019/0122985 A1)	Qian et al. (US 2020/0243448 A1)
Rahman (US 8,779,553 B2)		Vincent (US 9,111,870 B2)
Yap (US 9,595,509 B1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




IMS
March 4, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822